Landon, J.
I concur in the opinion of the presiding justice. If the action were between the administrators and the company, I think it would have to be held that the facts urged in behalf of the children of the insured constitute no defense. On the face of the policy, the administrators have the better right, and the most that can be said against it is, that possibly the insured did mean the policy to be for the benefit of his children, and not of his estate. A prima facie case cannot be overcome by mere conjecture.